Name: 2010/256/: Commission Decision of 30 April 2010 amending Decision 92/216/EEC as regards the publication of the list of coordinating authorities for equine competitions (notified under document C(2010) 2630) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  information technology and data processing;  social affairs;  agricultural activity
 Date Published: 2010-05-05

 5.5.2010 EN Official Journal of the European Union L 112/8 COMMISSION DECISION of 30 April 2010 amending Decision 92/216/EEC as regards the publication of the list of coordinating authorities for equine competitions (notified under document C(2010) 2630) (Text with EEA relevance) (2010/256/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein (1), and in particular Article 4(3) thereof, Whereas: (1) Directive 90/428/EEC lays the conditions governing trade in equidae intended for competitions and the conditions governing their participation. In particular, Article 4(2) thereof provides for possibilities for Member States to reserve, through bodies officially approved or recognised for that purpose, a certain percentage of the prize money or profits which may accrue from certain competitions or types of competition referred to in that Article for the safeguard, development and improvement of breeding. (2) In accordance with Article 1(2) of Commission Decision 92/216/EEC of 26 March 1992 on the collection of data concerning competitions for equidae as referred to in Article 4(2) of Council Directive 90/428/EEC (2), Member States are to communicate to the Commission the name and address of the coordinating authority appointed for collecting the necessary data concerning competitions and the distribution of funds as provided for in Article 4(2) of Directive 90/428/EEC, for publication by the Commission. (3) Council Directive 2008/73/EC of 15 July 2008 simplifying procedures of listing and publishing information in the veterinary and zootechnical fields (3) amended, amongst others, Article 4(2) of Directive 90/428/EEC by conferring onto the Member States the obligation for making available information generated under their responsibility. (4) In accordance with Article 4(2) of Directive 90/428/EEC, it is now the responsibility of each Member State to inform the other Member States and the public of the use of the possibilities provided for by the first indent of Article 4(2) of that Directive and of the criteria for the distribution of funds provided for in the second indent of Article 4(2). (5) As in other areas of European Union law where web-based information procedures had been introduced by Directive 2008/73/EC, it is considered necessary for the Commission to assist the Member States and the public to access such information by providing a website to which the Member States provide a link to their national website. (6) The Member States should have sufficient time to set up their national websites. Accordingly, the amendments introduced by this Decision should apply from 1 May 2010. (7) Decision 92/216/EEC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 92/216/EEC, paragraph 2 is replaced by the following: 2. Each Member State shall make the name and address of the coordinating authority appointed in accordance with paragraph 1 available to the Commission, the other Member States and the public on a website. 3. In order to assist the Member States in making that information available, the Commission shall provide a website to which the Member States shall provide a link to their website established in accordance with paragraph 2. The Member States shall provide those links to the Commission by 30 April 2010 at the latest. Article 2 This Decision shall apply from 1 May 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 April 2010. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 60. (2) OJ L 104, 22.4.1992, p. 77. (3) OJ L 219, 14.8.2008, p. 40.